List of Subsidiaries – Form 20-F 2010 Equity interest (%) Companies 2010 2009 Main activities Jurisdiction Direct interest: full consolidation CSN Islands VII 100.00 100.00 Financial transactions Grand Cayman/Cayman Island CSN Islands VIII 100.00 100.00 Financial transactions Grand Cayman/Cayman Island CSN Islands IX 100.00 100.00 Financial transactions Grand Cayman/Cayman Island CSN Islands X 100.00 100.00 Financial transactions Grand Cayman/Cayman Island CSN Islands XI 100.00 100.00 Financial transactions Grand Cayman/Cayman Island CSN Islands XII 100.00 100.00 Financial transactions Grand Cayman/Cayman Island Tangua 100.00 100.00 Financial transactions Panama City/Panama International Investment Fund 100.00 100.00 Equity interests and financial transactions Beliza CSN Minerals (1) 100.00 100.00 Equity interests Madrid/Spain CSN Export 100.00 100.00 Financial transactions, sale of products and equity interests Luxemburg CSN Metals (2) 100.00 100.00 Equity interests and financial transactions Madrid/Spain CSN Americas (3) 100.00 100.00 Equity interests and financial transactions Madrid/Spain CSN Steel 100.00 100.00 Equity interests and financial transactions Madrid/Spain TdBB S.A 100.00 100.00 Dormant company Panama City/Panama Galvasud - Merged on 1/29/2010 99.99 Steel-making Rio de Janeiro/RJ, Brazil Sepetiba Tecon 99.99 99.99 Port services Itaguaí/RJ, Brazil Mineração Nacional 99.99 99.99 Mining and equity interests Congonhas/MG,Brazil CSN Aços Longos - Merged on 1/28/2011 99.99 99.99 Manufacture and sale of steel and/or metallurgical products Volta Redonda/RJ, Brazil Florestal Nacional (4) 99.99 99.99 Reforestation São Paulo/SP, Brazil Estanho de Rondônia - ERSA 99.99 99.99 Tin mining Ariquemes/RO, Brazil Cia Metalic Nordeste 99.99 99.99 Manufacture of packaging and distribution of steel products Maracanaú/CE, Brazil Companhia Metalúrgica Prada 99.99 99.99 Manufacture of packaging and distribution of steel products São Paulo/SP, Brazil CSN Cimentos 99.99 99.99 Manufacture of cement Volta Redonda/RJ, Brazil Inal Nordeste - Merged on 05/30/2011 99.99 99.99 Service center for steel products Camaçari/BA, Brazil CSN Gestão de Recursos Financeiros 99.99 99.99 Dormant company São Paulo/SP, Brazil Congonhas Minérios 99.99 99.99 Mining and equity interests Congonhas/MG,Brazil CSN Energia 99.99 99.90 Sale of electric power Rio de Janeiro/RJ, Brazil Transnordestina Logística 76.45 84.34 Railroad logistics Fortaleza/CE, Brazil Special partnership - Extinguished on 11/30/2010 39.47 Equity interests Rio de Janeiro/RJ, Brazil Indirect interest: full consolidation CSN Aceros 100.00 100.00 Equity interests Panama City/Panama CSN Cayman - Liquidated on 8/31/2010 100.00 Financial transactions, sale of products and equity interests Malta CSN IRON - Extinguished on 1/31/2010 100.00 Financial transactions and equity interests Panama City/Panama Companhia Siderurgica Nacional LLC 100.00 100.00 Steel-making Delaware/EUA CSN Europe (5) 100.00 100.00 Financial transactions, sale of products and equity interests Madeira Island/Portugal CSN Ibéria 100.00 100.00 Financial transactions and equity interests Madeira Island/Portugal CSN Portugal (6) 100.00 100.00 Financial transactions and sale of products Madeira Island/Portugal Lusosider Projectos Siderúrgicos 100.00 100.00 Equity interests Seixal/Portugal Lusosider Aços Planos 99.94 99.94 Steel-making and equity interests Seixal/Portugal CSN Acquisitions 100.00 100.00 Financial transactions and equity interests London/England CSN Resources (7) 100.00 100.00 Financial transactions and equity interests Luxemburg CSN Finance UK Ltd 100.00 100.00 Financial transactions and equity interests London/England CSN Holdings UK Ltd 100.00 100.00 Financial transactions and equity interests London/England Energy I - Liquidated on 8/31/2010 99.99 Equity interests Malta Itamambuca Participações - Merged on 05/30/2011 99.99 99.99 Mining and equity interests Arcos/MG, Brazil Special partnership - extinguished on 11/30/2010 60.53 Equity interests Rio de Janeiro/RJ, Brazil Direct interest: proportional consolidation Nacional Minérios (NAMISA) 59.99 59.99 Mining and equity interests Congonhas/MG, Brazil Itá Energética 48.75 48.75 Genaration of electric power São Paulo/SP, Brazil MRS Logística 22.93 22.93 Railroad transportation Rio de Janeiro/RJ, Brazil Consórcio da Usina Hidrelétrica de Igarapava 17.92 17.92 Electric power consortium Belo Horizonte/MG, Brazil Aceros Del Orinoco 22.73 22.73 Dormant company Panama City/Panama Indirect interest: proportional consolidation Namisa International Minerios SLU 60.00 60.00 Equity interests and sale of products and ores Madrid/Spain Namisa Europe 60.00 60.00 Equity interests and sale of products and ores Madeira Island/Portugal Pelotização Nacional - Merged on 12/30/2010 59.99 Mining and equity interests Congonhas/MG, Brazil MG Minérios - Merged on 12/30/2010 59.99 Mining and equity interests Congonhas/MG, Brazil MRS Logística 10.34 10.34 Railroad transportation Rio de Janeiro/RJ, Brazil Aceros Del Orinoco 9.08 9.08 Dormant company Panama City/Panama New corporate name of CSN Energy, changed on December 15, 2010. New corporate name of CSN Overseas, changed on December 15, 2010. New corporate name of CSN Panamá, changed on December 15, 2010. New corporate name of Itaguaí Logística, changed on December 27, 2010. New corporate name of CSN Madeira, changed on January 8, 2010. New corporate name of Hickory, changed on January 8, 2010. New corporate name of CSN Cement, changed on June 18, 2010. · Exclusive funds Equity interest in capital social (%) Special purpose entities 2010 2009 Principal activities Direct equity interest: full consolidation DIPLIC - Fundo de investimento multimercado 100.00 100.00 Multimarket Investment fund Mugen - Fundo de investimento multimercado 100.00 100.00 Multimarket investment fund
